Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/26/2019 and 2/9/2021 have been considered by the examiner.

Status of Claims
Claims 1-8 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “500” (paragraph [0032]+) and “600” (paragraph [0065]+).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0013] the examiner suggests that “a ratio of the reflectance R700 to the reflectance R700 is preferably set to 1.2 or more” is a typographical error and suggests, in accordance with paragraph [0090], that it be changed to “a ratio of the reflectance R700 to the reflectance R600 is preferably set to 1.2 or more”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, in line 2, the limitation “a ratio of the reflectance R700 to the reflectance R700 is 1.2 or more” is indefinite because it is impossible for the ratio of a value with itself to be anything other than 1. The examiner notes that paragraph [0013] of the present specification contains the same error as noted in the objection to the specification above. However, paragraph [0090] states a reflectance ratio R700/R600. The examiner believes the limitation to be a typographic error and has interpreted it to mean “a ratio of the reflectance R700 to the reflectance R600 is 1.2 or more”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2019/0033504) of record (hereafter Miyata).
Regarding claim 1, Miyata discloses an infrared reflective substrate comprising a transparent substrate member and an infrared reflective layer (see at least paragraphs [0030] and [0052], where an infrared reflective layer is formed on a PET film), wherein a reflectance whose slope in a wavelength range of 700 nm to 600 nm (slope dR 700-600) is 0.12 or more, and wherein the slope dR 700-600 of the reflectance is expressed as follows:
dR 700-600 = (R700 – R600)/100 (nm),
where R600 represents a reflectance (%) with respect to light entering from the side of the transparent substrate member as measured at a wavelength of 600 nm, and R700 represents a reflectance (%) with respect to light entering from the side of the transparent substrate member as measured at a wavelength of 700 nm (see at least Fig. 1 and paragraphs [0030] and [0052], where the reflectance at 700 nm is approximately 30% and the reflectance at 600 nm is approximately 15%, thus dR700-600 = 0.15, which is greater than 0.12). Figure 1 is reproduced below with lines added to show the approximate reflectance percentages at 600 nm and 700 nm.

    PNG
    media_image1.png
    341
    546
    media_image1.png
    Greyscale
Miyata does not specifically disclose that the infrared reflective substrate has a visible light absorption rate of 0.3 or less.
However, Miyata does disclose that relatively low visible light absorption and an increase in the transmittance in the visible light range are desirable (see at least paragraph [0015]).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the infrared reflective substrate having a visible light absorption rate of 0.3 or less include optimizing the visible light transmittance through the infrared reflective substrate thus allowing for an image to be clearly viewed from both sides by viewers as well as being able to view the background with clarity (see at least paragraph [0001] of Miyata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miyata so that the infrared reflective substrate has a visible light absorption rate of 0.3 or less for the purpose of optimizing the visible light transmittance through the infrared reflective substrate thus allowing for an image to be clearly viewed from both sides by viewers as well as being able to view the background with clarity (see at least paragraph [0001] of Miyata).

Regarding claim 2, Miyata discloses all of the limitations of claim 1.
Miyata also discloses that the reflectance R600 is 10% to 60% (see at least Fig. 1, where the reflectance at 600 nm is about 15%).

Regarding claim 3, Miyata discloses all of the limitations of claim 1.
Miyata also discloses that the reflectance R700 is 25% to 85% (see at least Fig. 1, where the reflectance at 700 nm is about 30%).

Regarding claim 4, Miyata discloses all of the limitations of claim 1.
Miyata also discloses that a ratio of the reflectance R700 to the reflectance R600 is 1.2 or more (see at least Fig. 1 where the ratio is 30%/15% = 2.0).

Regarding claim 6, Miyata discloses all of the limitations of claim 1.
Miyata also discloses that the transparent substrate member is a film, wherein the infrared reflective substrate further comprises a pressure-sensitive adhesive layer on one surface of the transparent substrate member whose opposite surface has the infrared reflective layer (see at least paragraph [0030], where the PET surface side of the infrared reflective film is attached to a glass with a UV cut transparent pressure-sensitive adhesive).

Regarding claim 8, Miyata discloses all of the limitations of claim 1.
Miyata also discloses a transparent protective film on the infrared reflective layer (see at least paragraph [0030], where a protective layer made of a general acrylic-based ultraviolet hardening-type hardcoat resin is provided on the infrared reflective layer).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2019/0033504) of record (hereafter Miyata) as applied to claim 1 above, and further in view of Yaoita et al. (US 2008/0206533) (hereafter Yaoita).
Regarding claim 5, Miyata discloses all of the limitations of claim 1.
Miyata also discloses that an increase in the transmittance in the visible light range are desirable (see at least paragraph [0015]).
Miyata does not specifically disclose that a top wavelength in terms of visible light transmittance lies between wavelengths of 450 nm and 650 nm.
However, Yaoita teaches an infrared reflection film (see at least Figs. 1-2 and the Abstract) wherein the top wavelength in terms of visible light transmittance lies between wavelengths of 450 nm and 650 nm (see at least Fig. 11 (a) and paragraph [0213], where examples 7 and 8 comprise an infrared reflection film on a glass plate and the transmittance graph shows a top wavelength in terms of visible light transmittance around 500nm to 600 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared reflective substrate of Miyata to include the teachings of Yaoita so that a top wavelength in terms of visible light transmittance lies between wavelengths of 450 nm and 650 nm for the purpose of optimizing the transmittance in the visible light range and allow for the viewing of an image through the substrate.

Regarding claim 7, Miyata discloses all of the limitations of claim 1.
Miyata does not specifically disclose that the transparent substrate member is a glass.
However, Yaoita teaches an infrared reflection film deposited on a glass plate (see at least Figs. 1-2, the abstract, and paragraph [0213], where at least examples 7 and 8 comprise an infrared reflection film deposited on a glass plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared reflective substrate of Miyata to include the teachings of Yaoita for the purpose of substituting one known transparent substrate member for another in order to obtain predictable results, such as optical transmittance properties or physical properties such as strength.

Claims 1-4 and 6 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (JP 2010-149347, all citations are to the English language machine translation) of record (hereafter Takeuchi).
Regarding claim 1, Takeuchi discloses an infrared reflective substrate comprising a transparent substrate member and an infrared reflective layer (see at least the overview and paragraph [0029], where the transparent laminated film has a high solar radiation shielding property), wherein a reflectance whose slope in a wavelength range of 700 nm to 600 nm (slope dR 700-600) is 0.12 or more, and wherein the slope dR 700-600 of the reflectance is expressed as follows:
dR 700-600 = (R700 – R600)/100 (nm),
where R600 represents a reflectance (%) with respect to light entering from the side of the transparent substrate member as measured at a wavelength of 600 nm, and R700 represents a reflectance (%) with respect to light entering from the side of the transparent substrate member as measured at a wavelength of 700 nm (see at least Table 1 in paragraph [0172], where reflectance at 700 nm is 25% and reflectance at 600 nm is 13%, thus the slope is 0.12).
Takeuchi also discloses that the visible light transmittance is 69% and the visible light reflectance is 12% (see at least table 1 in paragraph [0172]).
Takeuchi does not specifically disclose that the visible light absorption rate is 0.3 or less.
However, it would have been obvious to one of ordinary skill in the art that incident light on a substrate must be transmitted, reflected, or absorbed and therefore the absorption for visible light incident on the substrate must be 100% (total) – 69% (transmittance) – 12% (reflectance) = 19% (absorptance), thus an absorption rate of 0.19.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared reflective substrate of Takeuchi so that the visible light absorption rate is 0.3 or less for the purpose of optimizing the visibility through the substrate.

Regarding claim 2, Takeuchi discloses all of the limitations of claim 1.
Takeuchi also discloses that the reflectance R600 is 10% to 60% (see at least Table 1 in paragraph [0172], where the reflectance at 600 nm is 13%).

Regarding claim 3, Takeuchi discloses all of the limitations of claim 1.
Takeuchi also discloses that the reflectance R700 is 25% to 85% (see at least Table 1 in paragraph [0172], where the reflectance at 700 nm is 25%).

Regarding claim 4, Takeuchi discloses all of the limitations of claim 1.
Miyata also discloses that a ratio of the reflectance R700 to the reflectance R600 is 1.2 or more (see at least Table 1 in paragraph [0172], where reflectance at 700 nm is 25% and reflectance at 600 nm is 13% thus the ratio is 25%/13% = 1.9).

Regarding claim 6, Takeuchi discloses all of the limitations of claim 1.
Takeuchi also discloses that the transparent substrate member is a film, wherein the infrared reflective substrate further comprises a pressure-sensitive adhesive layer on one surface of the transparent substrate member whose opposite surface has the infrared reflective layer (see at least paragraph [0164], where a 25 µm thick acrylic pressure-sensitive adhesive sheet is affixed to a thin-film laying surface of the transparent multilayer film).

Claims 5 and 7-8 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (JP 2010-149347, all citations are to the English language machine translation) of record (hereafter Takeuchi) as applied to claim 1 above, and further in view of Morimoto et al. (US 2007/0224432) of record (hereafter Morimoto).
Regarding claim 5, Takeuchi discloses all of the limitations of claim 1.
Takeuchi does not specifically disclose that a top wavelength in terms of visible light transmittance lies between wavelengths of 450 nm and 650 nm.
However, Morimoto teaches an electroconductive laminate having near infrared shielding properties (see at least the abstract) wherein a top wavelength in terms of visible light transmittance lies between wavelength of 450 nm and 650 nm (see at least Fig. 7 and paragraph [0025], where the top wavelength in terms of visible light transmittance is shown to be between 480 nm and 580 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared reflective substrate of Takeuchi to include the teachings of Morimoto so that a top wavelength in terms of visible light transmittance lies between wavelengths of 450 nm and 650 nm for the purpose of optimizing the visible light transparency of the substrate.

Regarding claim 7, Takeuchi discloses all of the limitations of claim 1.
Takeuchi does not specifically disclose that the transparent substrate member is a glass.
However, Morimoto teaches an electroconductive laminate having near infrared shielding properties (see at least the abstract) wherein the transparent substrate member can be a glass or a plastic material (see at least paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared reflective substrate of Takeuchi to include the teachings of Morimoto so that the transparent substrate member is a glass for the purpose of substituting one known material for a substrate for another in order to obtain predictable results such as the desired optical and physical properties such as transparency and strength.

Regarding claim 8, Takeuchi discloses all of the limitations of claim 1.
Takeuchi does not specifically disclose a transparent protective film on the infrared reflective layer.
However, Morimoto teaches an electroconductive laminate having near infrared shielding properties (see at least the abstract) comprising a transparent protective film on the infrared reflective layer (see at least paragraph [0046], where protective layer 12d protects the infrared reflective layer from moisture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared reflective substrate of Takeuchi to include the teachings of Morimoto so that the substrate further comprises a transparent protective film on the infrared reflective layer for the purpose of protecting from moisture and from an adhesive (see at least paragraph [0046] of Morimoto).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
4/29/2022